Citation Nr: 0918109	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to 
November 1957.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

The record reflects a pattern of requesting and then 
cancelling or failing to appear at no fewer than three 
scheduled hearings before the local Decision Review Officer 
at the RO.  See VA correspondence to appellant dated in 
November 2006, September 2006, & February 2006.  Most 
recently, a hearing was scheduled for December 2006, but on 
the date of that hearing the appellant's appointed 
representative submitted a written request that the hearing 
be cancelled.  The Board interprets the representative's 
December 2006 written submission as a withdrawal of the 
request for a local hearing, and as such, the Board will now 
proceed with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate shows that 
he died in March 2005 and lists the cause of death as sepsis 
due to bilateral pneumonia.  The appellant contends that the 
Veteran died prematurely due to a heart condition caused by 
"heavy medications" related to his service-connected 
chronic low back condition and posttraumatic stress disorder 
(PTSD).  Notice of disagreement, January 2006.  Service 
connection was not in effect for any other disabilities at 
the time of the Veteran's death, although he did receive 
additional compensation based upon total unemployability of 
the individual (TDIU).  By way of history, the Board also 
notes that while on active duty serving in Korea, the Veteran 
was involved in a plane crash and was hospitalized for the 
resulting cold exposure and the service-connected back injury 
that occurred in the accident.  See Service treatment 
records.

However, prior to adjudicating the claim for service 
connection for the cause of the Veteran's death, additional 
notification and evidentiary development is required.  See 
38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

Specifically, the Board notes that the Veteran's death 
certificate indicates three days of hospitalization 
immediately prior to his death.  As these medical records 
relate directly to the appellant's claim, they must be 
obtained prior to the Board's adjudication.  Any additional 
private treatment records from the year preceding the 
Veteran's death should also be obtained.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  

Additionally, the Board is unable to make an accurate 
assessment of the appellant's claims regarding the 
relationship between medications taken in treatment for the 
Veteran's service-connected disabilities and the cause of his 
death.  As such, a medical opinion should be sought from a 
practitioner possessing the appropriate medical training and 
knowledge on this matter.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Finally, in Hupp v. Nicholson, 21 Vet. App.  342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed VA's notice obligation in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits.  
The Court held that, because the RO's adjudication of a DIC 
claim hinges first on whether a veteran was service-connected 
for any condition during his or her lifetime, the notice in 
such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an  explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on  a condition not yet 
service connected.  Hupp, 21 Vet. App. at  352-53.  

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue, 
or the evidence submitted in connection with an application 
relates to a particular element of a claim, VA is required to 
provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.  Adequate notice has not been provided in this 
case and corrective notice must be sent to the appellant.     

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant of the 
information and  evidence necessary to 
substantiate her claims.  The  notice 
should include (a) a statement of  the 
conditions for which the Veteran was 
service-connected at the time of his 
death; (b) an explanation of the 
evidence  and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (c) an explanation of the evidence 
and  information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
The notice letter should indicate which 
portion of the evidence,  if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  Contact the appellant to obtain 
consent and authorization to release 
terminal medical records from this 
Veteran's hospital treatment in March 
2005.  Any additional private treatment 
records from the year preceding the 
Veteran's death should also be obtained 
from any duly identified and authorized 
medical treatment provider. 

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  AFTER the above development is 
completed, provide the Veteran's claims 
file and a copy of this remand to an 
appropriate physician in order to obtain 
a specialized medical opinion.  The 
reviewing physician is specifically 
requested to:

(a)  Opine whether the Veteran's death 
was the result of any disease or injury 
incurred in or aggravated by military 
service, and
(b) Opine whether the Veteran's death was 
due to or the result of his service-
connected lumbar spine disability or 
PTSD, or any condition not yet service-
connected that is claimed by the 
appellant, to include whether the cause 
of the Veteran's death is medically 
attributable to any medications that he 
took to treat those disabilities.  

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The appellant and her 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




